The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 5-6, 16-17 and 24-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claim 5 Claim 1 requires that at least a portion of the interfaces within the plurality of Janus droplets are aligned parallel with respect to one another wherein the alignment of the interfaces is the result of a force of gravity, an applied electrical field or an applied magnetic field.  In other words, claim 1 requires that prior to binding, the alignment in the orientation is produced/controlled by gravity, an applied electric or an applied magnetic field and the change in orientation comes because binding of the analyte to the binding moiety overcomes the force that is causing the alignment of the interfaces.  Claim 5 also requires that the plurality of Janis particles are bound to a surface prior to analyte binding.  Thus the binding to the Janus droplets to the surface cannot change the force that is causing the alignment of the interfaces.  In other words claim 5 requires that the binding of the Janus droplets to the surface have the same interface alignment/orientation as they would have had without the Janus droplets being bound to the surface.  Claim 5 also does not place any requirements on the type of bond or what happens to the bond during analyte binding: remains intact, is cleaved by the analyte and/or is severed because the bond with the surface includes the analyte bonding moiety which binds to the analyte.  Thus the binding of the Janus particles to the surface must still allow the particles to be the result of a force of gravity, an applied electrical field or an applied magnetic field.   It is only after the analyte binding/interaction that the orientation of Janus particles interfaces can be the result of a force of gravity, an applied electrical field or an applied magnetic field.  If, prior to binding of the analyte, the Janus droplets in these figures were bound to a surface in an orientation that was the same as they would have had if gravity or an electrical or magnetic field, was controlling the orientation, unbinding the Janus droplets from the surface by bond cleavage or disruption as taught in the associated disclosure of these figures would not lead to a change in orientation because the orientation of the interfaces would still be controlled by gravity or an electrical or magnetic field.  Thus the original disclosure does not describe the invention as now claimed and claims 5-6 constitute new matter.  With respect to claims 16-17, claim 8 from which these claims depend has a requirement that that prior to binding, the alignment in the orientation is produced/controlled by gravity, an applied electric or an applied magnetic field.  Thus, the the result of a force of gravity, an applied electrical field or an applied magnetic field as required by claim 24.  Thus the instant description does not include a description corresponding to the requirements of claim 25.  For those reasons, claims 24-25 also constitute new matter.  For examination purposes, no art rejection will be made against these claims, but examiner notes that the previously applied Choi paper teaches a system/article/method anticipatory of that shown in instant figures 2 and 9.  
Claims 1, 3, 5-6 8, 10-11, 13-18 24-25 and 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each independent claims as currently amended requires a first phase within the droplet.  It is not clear if that requires the first phase to be located totally within the Janus droplet so that a third phase is required or the first phase is encapsulated by the second phase or is referring to the interface portion of the first and second phases.  Since the specification and figures point to the interface between the two phases being “within” the Janus droplet, for examination purposes, examiner will treat the claims in that manner rather than the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 8, 10-11, 13-15, 18-19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilson (US 2012/0288852, newly applied).  In the Wilson patent publication, at least figures 2A-2B and their associated description in [0043]-[0045] teach a plurality of Janus particles (see figure 2A showing 1 particle, paragraph [0027] and paragraph [0043] teaching particles 20) associated with binding moieties (antibodies 23, see paragraph [0043]) to an analyte (27, see figure 2B), the binding moiety and analyte selected such that when the analyte binds to the binding moiety, at least a portion of the Janus particles are able to change in orientation sufficient to change electromagnetic radiation interacting with the Janus particles in a detectable manner (see figure 2B and paragraph [0045]).  At least figure 2A shows that the particles have a first phase (20) within the droplet and a second phase (21-22) within the droplet that is immiscible with the first phase.  There are two possibilities for an interphase between the two phases: the surface along which the two phases are joined and the interface defined by the edge or the second phase over the portion of the first phase covered thereby.  If the interface defined by the edge of the second phae of the particles are aligned, the surface along with the two phases meet will also be substantially aligned.  Thus the alignment requirement of claim 1 is also met by the disclosed structure.  Figures 2A-2B and paragraphs [0028] and [0045] teach that at least a portion of the plurality of Janus particles are oriented such that at least a portion of interfaces between a first phase and a second phase (the particle and it coating layer respectively constitute the first and second phases) within each Janus droplet are aligned parallel with respect to one another by a force of gravity, an electrical field or a magnetic field (see paragraph [0045], when a magnetic field is applied to a suspension of the particles, they tend to align with the magnetic field and paragraph [0028] teaches that the force can be magnetic, electrical or gravity).  by claim 18 as noted above shows that the anticipation of claim 18 also includes the anticipation of claim 19.    Additionally, with respect to claim 30, paragraph [0045] and example 2 (see paragraph [0051]) teach determination of a detectable change using a source of external energy and a detector so that claim 30 is anticipated.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10-11, 13-15, 18-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1, 3, 8, 10-11, 13-15, 18-19 and 30 above, and further in view of Nisisako.  Wilson does not teach that the interface is created using a biphasic geometry in which one hemisphere is made of a first phase and the remaining hemisphere is made of a second different phase.  
In the paper Nisisako teaches the synthesis of monodisperse bicolored Janus (microparticles having biphasic geometry of distinct compositions, first paragraph of page 1152) as shown and described in figure 1 using polymeric media.  The second paragraph of page 1152 teaches that other formation methods are known such as one-sided gold evaporation (either equivalent and/or similar to that described in paragraphs [0043] and [0051] of Wilson) but are known to have difficulties in scaling up production preventing their widespread use.  Figure 4 and its associated discussion on page 1154 shows a color switching test using the particles.  The first full paragraph of page 1155 teaches that the method would allow the use of a wide range of composites comprising polymeric, ceramic, and metallic materials to make particles having various designed anisotropies.  Particles with magnetic anisotropy would be readily created by dispersing magnetite crystals in one hemisphere.  Incorporation of a liquid-crystal phase would produce optically anisotropic particles.   “Barcoded” particles for biological multiplexing, multicomponent carriers for targeted drug delivery, and 3D photonic crystals of different domains would also be promising applications.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Wilson Janus particle structure with a particles structure capable of being made from a variety of materials such as taught by Nisisako to form Janus particles that are capable of having a magnetically controllable material in one hemisphere for magnetic .   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 18-19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14-14 and 27 of U.S. Patent No. 10,060,913 in view of Wilson or Nisisako as described above. Although the claims at issue are not identical, they are the instant claims are of a scope that totally encompasses the patented claims except for the requirement that the alignment is brought about by a force of gravity, and electrical field or a magnetic field.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate structure, such as taught by Wilson or Nisisako, into the 10,060,913 Janus droplets to make them responsive to alignment by a force of gravity, and electrical field or a magnetic field because of the ability to change interface orientation due to interaction with an analyte that is detectable as shown by at least Wilson.  
Applicant’s arguments with respect to claims 1, 3, 8, 10-11, 13-15, 18-19 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments created a host of new issues so that the previous rejection have either been withdrawn or substantially modified.  Additionally, the instant action includes a new objection of the drawings and new rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(d) and 35 U.S.C. 102(a)(1).  
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. In response to the amendments, the objections to the specification and drawings have been withdrawn, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been modified, the rejection under 35 U.S.C. 112(d) has been withdrawn and the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been maintained.  The arguments with respect to objections and rejections that have been withdrawn are moot.
With respect to the rejection under 35 U.S.C. 112(a), the problems is not that the written description does not contain description showing that applicant was in possession of individual phrases used in the claims.  The problems is that the combination of elements required by the claims was not described in the instant disclosure at a level sufficient to show that applicant was in possession of the specifically claimed combination of structural elements and/or combination of steps required by the claims.  To that end the only structure in the instant disclosure to Janus droplets bound to a surface does not meet the claim requirement that the orientation of the interfaces prior to analyte binding is the result of a force of gravity, an applied electrical field or an applied magnetic field.   Thus there is not sufficient disclosure to show that applicant was in possession of the specific structure combination and/or method step combination claimed in 
With respect to the rejection under 35 U.S.C. 112(b), the first problem is the clarity of the phrase “a first phase within the droplet” which came about due to the change to the claims.  A second problem is the clarity of the bond to the surface and how it might be affected by the bonding of the analyte.  These are different from the previously outlined problem(s) so that the argument is moot and therefore not persuasive.  
With respect to the anticipation rejection, examiner notes that the claims do not specify the material of the first and second phases or specify the shape of the interface between them.  Additionally, the first full paragraph on page 9 teaches that in some embodiments, first and second phases may have relatively the same volume in each Janus droplet.  However, those skilled in the art would understand that the volume of the first phase and the second phase may not be equal.  Additionally the paragraph bridging pages 36-37 teaches that any terms as used herein related to shape, orientation, alignment, and/or geometric relationship of or between, for example, one or more articles, structures, forces, fields, flows, directions/trajectories, and/or subcomponents thereof and/or combinations thereof and/or any other tangible or intangible elements not listed above amenable to characterization by such terms, unless otherwise defined or indicated, shall be understood to not require absolute conformance to a mathematical definition of such term, but, rather, shall be understood to indicate conformance to the mathematical definition of such term to the extent possible for the subject matter so characterized as would be understood by one skilled in the art most closely related to such subject matter.  Examples of such terms related to shape, orientation, and/or geometric relationship include, but are not limited to terms descriptive of: shape--such as, round, square, circular/circle, rectangular/rectangle, triangular/triangle, cylindrical/cylinder, elliptical/ellipse, (n)polygonal/(n)polygon, etc.; angular orientation--such as perpendicular, orthogonal, parallel, vertical, horizontal, collinear, etc.; contour and/or trajectory--such as, plane/planar, coplanar, hemispherical, semi-hemispherical, line/linear, hyperbolic, parabolic, flat, curved, straight, arcuate, sinusoidal, tangent/tangential, etc.; direction--such as, north, south, east, west, etc.; surface and/or bulk material properties and/or spatial/temporal resolution and/or distribution--such as, smooth, reflective, transparent, clear, opaque, rigid, impermeable, uniform(ly), inert, non-wettable, insoluble, steady, invariant, constant, homogeneous, etc.; as well as many others 
With respect to the obviousness rejection, the new clarity problem described above with respect to the phrase “a first phase within the droplet” outlines how examiner has treated the claim.  Without a clear definition of the structure, examiner has treted the claim as it is clearly shown in the figures and described in the claim that the interface between the first and second phases is within the droplet.  As such the Nisisako reference is clearly within the scope of the claim.  Furthermore Nisisako also teaches that the Wilson structure or structures similar thereto have difficulties that can be overcome by the Janus particle structure disclosed therein.  Thus there is clear motivation to substitute the Nisisako Janus droplet structure for the Wilson structure and doing so would produce systems, methods and articles within the scope of the 
With respect to the obviousness-type double-patenting rejection, the rejection has changed based on the claim amendment.  However, applicant’s arguments are not responsive to the actual rejection.  Thus there is no reason to withdraw the rejection.  Rather it is the precise reason to maintain the rejection as long as there is an obviousness-type double-patenting issue.  There is nothing in the patent laws or rules that either prevents an obviousness-type double-patenting rejection from being made prior to indication of an allowable claim or applicant from taking appropriate action to overcome the rejection prior to indication of an allowable claim.  Rather the rejections themselves point to making such a rejection prior to the indication of an allowable claim so that applicant can take appropriate steps to overcome the rejection prior to it being the only rejection of record.  It is applicant’s choice regarding how to respond to the rejection, but it is examiner’s determination of whether that response constitutes a bonifide response to the office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlen Soderquist/
Primary Examiner, Art Unit 1797